DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanislowski et al., (WO2016030172 [machine translation], cited in IDS).
Stanislowski et al. teaches “aqueous surfactant compositions with a content of alpha-sulfofatty acid disalts” (p. 1, para. [0003]), which are useful in “the manufacture of cosmetic products such as, for example, hair shampoos, foam or shower baths, but also in hand dishwashing detergents” (Id. para. [0004]; see also p. 10, para. [0054-0055]).
The pH of the compositions are low, as per claim 16, insofar as the compositions have a pH in the range from 4.5 to 7 and in particular 4.5 to 5.5 (p. 10,para. [0051]).

	Suitable alpha-sulfofatty acid disalts have are of general formula (I): R1CH(SO3M1)COOM2 wherein R1 is linear or branched or alkenyl radical with 6 to 18 1 and M2 –independent of one another—are selected from H, Li, Na, K, Ca/2, Mg/2, ammonium and alkanolamines (see Abstract).
	The fatty acids are sulfonated by a reaction with gaseous sulfur trioxide, where the acidic sulfonated product is partially or completely neutralized with NaOH, preferably, and bleached (to set the desired light color of the products) (see p. 6, para. [0028] of translation).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113.)
Here, the pH and temperature conditions of the instant claim 1 appears only to affect the bleaching time as opposed to the chemical structure of the alpha-sulfonated disalts.  
Accordingly, the prior art is anticipatory insofar as it teaches cosmetic products comprising surfactants of the instant claim 1 insofar as they are sulfonated and bleached.

Allowable Subject Matter
Claims 1-12 are allowed.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612